Citation Nr: 1024627	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-07 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for 
service connected contact dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2007 and April 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

A video conference hearing was held before the undersigned 
Veterans Law Judge in April 2010, and a transcript of this 
hearing is of record.  

After this case had been certified for appeal to the Board, the 
Veteran submitted additional evidence; however, he waived RO 
review at the April 2010 hearing.  


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss did not have onset 
during active service, did not manifest within one year of 
separation from active service, and was not caused by his active 
service.  

2.  The Veteran's contact dermatitis does not cover at least 5 
percent of his entire body or at least 5 percent of his exposed 
skin and does not require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).  

2.  The criteria for an initial compensable disability rating for 
service connected contact dermatitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking entitlement to service connection for 
right ear hearing loss, which he has asserted is the result of 
acoustic trauma he experienced while working as a helicopter 
mechanic in service.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009)."  
To establish a right to compensation for a present disability, a 
Veteran must show:"  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009). 

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's hearing was tested prior to induction into service 
in May 1985.  Pure tone thresholds measured in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 15, 5, 10, and 
5 decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 
15, 10, 10, and 5 decibels, respectively.  Speech recognition 
test scores were not provided.  

The Veteran's hearing was tested again a few months prior to 
separation from service in May 1989.  Pure tone thresholds 
measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz were 0, 10, 10, 10, and 5 decibels, respectively.  Pure 
tone thresholds measured in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 10, 10, 5, 15, and 0 decibels, 
respectively.  Speech recognition test scores were not provided.  
Thus, the Veteran's hearing was within normal limits at 
separation from service.  Additionally, on a Report of Medical 
History that the Veteran completed at the same time, he denied 
experiencing any hearing loss or any problems with his ears.  
These results along with the Veteran's statements at separation 
from service are evidence against his claim because this evidence 
tends to show that he did not have a hearing loss disability at 
separation from service.  

Post-service, there is no objective evidence of a hearing 
impairment prior to an April 2007 audiologic evaluation by 
Southwest Idaho Ear, Nose, and Throat P.A., providing further 
evidence against the Veteran's claim.  That evaluation shows that 
the Veteran had a right ear hearing loss disability as defined by 
VA regulation.  

In April 2008, the Veteran was afforded a VA audiological 
examination.  He reported significant noise exposure in service 
from helicopters and "war games" with minimal use of hearing 
protection, as well as post service noise exposure from his work 
as a carpenter and from recreational hunting, during which time 
he asserts he always used hearing protection.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz were 35, 20, 15, 25, and 40 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 5, 15, 
25, 20, and 25 decibels, respectively.  Speech recognition test 
scores were 84 percent in the right ear and 96 percent in the 
left ear.  Thus, the Veteran met the criteria for a current 
hearing loss disability in the right ear, but not the left.  

The examiner opined that the Veteran's right ear hearing loss was 
less likely than not caused by his military service as his 
hearing was normal bilaterally at separation from service.  This 
is evidence against the Veteran's claim.  The examination is 
adequate and probative for VA purposes because the examiner 
relied on sufficient facts and data, provided a rationale for the 
opinion rendered, and there is no reason to believe that the 
examiner did not reliably apply reliable scientific principles to 
the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

During the April 2010 hearing, the Veteran was asked if he had 
hearing loss at the time of his discharge from service, and he 
replied as follows:  

I think so.  I know that when I got home and was 
living with my parents for a little bit and they said 
that I was becoming a nuisance because I kept asking 
them to repeat things.  But at the time I had no 
private insurance so I wasn't able to follow up on any 
kind of medical treatment.

April 2010 Board hearing transcript at 3.  .  

The Veteran later testified that during service, "I know that I 
had hearing loss in my right ear because I always wanted to stand 
to the right of people...."  Id. at 5.  He also reported that he 
requested better hearing protection from his sergeants.  Id.

The Board has considered the Veteran's testimony but, as to his 
report of hearing loss during service, the Board finds his 
statements at separation from service and the absence of any 
treatment for hearing problems during service, as well as the 
normal examination results at separation from service, to be more 
probative than his statements made more than twenty years after 
service, those later statements subject to the effects of the 
passage of time on memory.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  

As to his report regarding hearing loss symptoms shortly after 
service, the Veteran's report is vague - he states that he thinks 
he had hearing loss because he asked his parents to repeat 
themselves.  That vagueness and the passage of time between that 
first year after service and the April 2010 hearing, tend to make 
it highly unlikely that the Veteran's right ear hearing loss 
manifested at all within one year of separation from service and 
certainly not to a compensable degree.  Hence, those statements 
do not trigger operation of the presumption for service 
connection for chronic diseases.  

Additionally, although the Veteran now reports that he may have 
had hearing loss symptoms shortly after service, the lack of any 
report of hearing loss for 18 years after separation from service 
tends to show that he did not have symptoms.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints).  The Board has 
considered the Veteran's explanation that he did not seek 
treatment for lack of medical insurance but notes that medical 
insurance is not required to file a claim for VA benefits and the 
Veteran did not seek compensation from the VA prior to May 2007.  
Thus, although he may have had a valid reason for not seeking 
treatment his explanation does not explain why he made no report 
to VA regarding his hearing loss until 2007.  

As to the Veteran's opinion that his current hearing loss is due 
to exposure to noise during service the Board places much greater 
probative weight on the examiner's opinion than the Veteran's 
because the examiner is an expert in the diagnosis of hearing 
loss.  

Based on the above evidence, the Board finds that entitlement to 
service connection for a right ear hearing loss disability is not 
warranted.  While the Board concedes that the Veteran was exposed 
to loud noise in service, there preponderance of the evidence of 
record is against a finding that his current right ear hearing 
loss is etiologically related to his active service.  Hence, the 
appeal as to this issue must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).


Increased Ratings

The Veteran is also seeking an increased rating for his service 
connected contact dermatitis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R., Part 4 (2009).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered whether separate ratings are warranted for 
separate periods of time based on the facts found, a practice 
known as "staging the ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran was granted entitlement to service connection for 
contact dermatitis in an April 2008 rating decision and assigned 
an initial non-compensable (0 percent) evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

Dermatitis affecting at least 5 percent, but less than 20 
percent, of the entire body or of exposed areas, or treated with 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is assigned a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The 
next higher rating, a 30 percent rating, is warranted when 20 to 
40 percent of the entire body or of exposed areas is affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period.  Id.  A 60 percent rating requires more than 40 percent 
of the entire body, or more than 40 percent of exposed areas be 
affected, or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the past 
12-month period.  Id.  

The Veteran was afforded VA examinations of his skin disability 
in August 2007 and April 2008.  At the August 2007 VA 
examination, the Veteran complained of an intermittent rash over 
his hands and wrists that was itchy and sometimes painful.  He 
told the examiner that he used Cortaid cream twice daily, which 
improved the rash, and had never had systemic treatment.  

On examination, the Veteran had two small areas of dry, scaly, 
erythematous rash on his right third finger.  The Veteran's rash 
covered less than a 5 percent of his total body area and less 
than five percent of his exposed body area.  The examiner 
diagnosed contact dermatitis.  

At the April 2008 VA examination, the Veteran described flare-ups 
of severe itching and erythema of the hand, cracked nail beds, 
cracked cuticles, pain, and blisters.  He estimated that these 
flare-ups occur approximately six times per year and stated that 
even when these flares subside, his hands are itchy and dry.  The 
Veteran reported that he treated his flares with cortisone cream 
and used Jergens lotion as a daily lubricant.  

On examination of the Veteran's hands, he had very dry skin 
bilaterally with mild cracking of his cuticles and some very mild 
patchy erythema on the dorsal interdigital area that involved 
less than 5 percent of the total body and exposed surface areas.  
The examiner concluded that the Veteran's symptoms were 
consistent with chronic irritant contact dermatitis and that his 
current skin disability began during service and continued to the 
present.  

In November 2008 the Veteran came to the emergency room of a VA 
medical center during a flare-up of his dermatitis on the advice 
of his private dermatologist, Dr. J.S. so that his condition 
could be documented.  The VA treatment note records that he was 
in the early stages of contact dermatitis versus an eczema 
outbreak.  The middle finger of the Veteran's right hand was 
reddened, scaly, and had an open fissure about 2 centimeters wide 
on the first knuckle closest to the nail bed.  He also had early 
eruptions of reddened, scaly areas on his left wrist and between 
the fingers of both hands.  The Veteran reported that he was 
treating his dermatitis with regular use of a topical cream and 
lidocaine prescribed by Dr. J.S. and described this treatment as 
moderately successful.  

Also of record are private treatment records from Dr. J.S., 
documenting treatment of the Veteran's contact dermatitis from 
November 2007 through March 2010.  The area covered by the 
Veteran's dermatitis was usually no more extensive than a few 
small patches on one or two of the Veteran's fingers; however, 
Dr. J.S. did occasionally observe patches on the back of the 
Veteran's hand and wrist.  There is no evidence in these records 
that Dr. J.S. ever treated the Veteran with systemic 
corticosteroids or other immunosuppressive drugs.  

At his April 2010 hearing, the Veteran testified that his contact 
dermatitis involved his hands and wrists and sometimes extended 
up to his elbows.  He reported that his symptoms did not appear 
to correspond to any particular season of the year.  Rather, the 
Veteran indicated that his outbreaks appeared random and occurred 
approximately eight times per year.  He stated that he was being 
treated using topical corticosteroid cream with some success.  
April 2010 Board hearing transcript at 6.

Based on the above evidence, the Board finds that entitlement to 
a compensable disability rating for the Veteran's service 
connection contact dermatitis is not warranted.  

While the Veteran testified at his April 2010 hearing that his 
dermatitis sometimes extended up to his elbows, this has never 
been documented.  Repeated examinations by VA examiners and the 
Veteran's private dermatologist have noted relatively limited 
surface area affected by the Veteran's dermatitis, often no more 
than small patches on a few fingers and never more extensive than 
a few patches on the back of the Veteran's hands or wrists.  Both 
VA examiners concluded that the Veteran's dermatitis did not 
involve at least 5 percent of the Veteran's total or exposed 
surface area.  

Significantly, when the Veteran visited the VA in November 2008 
during an alleged flare-up, only the middle finger of the 
Veteran's right hand, his left wrist, and the area between the 
fingers of both hands were affected.  

As between the objective findings of the percentage of skin 
affected by his dermatitis and the Veteran's description of his 
flare-ups the Board finds the objective findings more probative.  
Significantly, the Veteran's reports are too vague to provide a 
reliable percentage from which to assign a rating.  The objective 
findings clearly show that his dermatitis does not affect a high 
enough percentage of his skin to warrant a compensable rating.  

Additionally, while the Veteran has pointed to his use of a 
topical corticosteroid cream as evidence that his condition 
warrants a higher rating, such use does not constitute systemic 
therapy.  There is no evidence of record that the Veteran's skin 
disability has ever been treated with systemic therapy; he has 
not been prescribed oral corticosteroids or other 
immunosuppressive drugs for his skin disability.  

The Board is mindful of VA's obligation to account for a 
Veteran's symptomatology in its most active phase.  See, e.g., 
Addison v. Brown, 6 Vet. App. 405, 407 (1994).  However, the 
Veteran has testified that the flare-ups of his service connected 
skin disability are random, making any attempt to schedule an 
examination to coincide with them difficult.  Furthermore, the 
Board notes that the Veteran went to a VA hospital to obtain 
documentation during a flare-up of his contact dermatitis in 
November 2008, and this evidence is of record.  The Veteran's 
symptoms during this reported flare-up do not differ 
significantly from the severity of symptoms noted at the 
Veteran's VA examinations and by his private doctor.  
Accordingly, the Board finds that the severity of the Veteran's 
service connected contact dermatitis has been adequately 
documented and VA has no duty to provide additional examination 
in order for the Board to decide this appeal.  

Finally, the Board has considered whether the Veteran's 
disability warrants referral for extraschedular consideration.  
To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court of Appeals 
for Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 38 
C.F.R.  § 3.321(b)(1) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  The 
Veteran's reported difficulties are not so exceptional or unusual 
a disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.

Thus, for all the above reasons, the Veteran does not meet the 
criteria for a higher disability rating for his service connected 
contact dermatitis.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For 
claims to establish service connection, the notice must address 
assignment of disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA duty to notify was satisfied by a letter sent to 
the Veteran in May 2007, prior to the initial RO decision.  This 
letter informed the Veteran of what evidence was required to 
substantiate his claims, his and VA's respective duties for 
obtaining evidence, and how VA assigns disability ratings and 
effective dates.  

The Board is also aware of the Court's clarification of notice 
requirements for increased rating claims in Vazquez-Flores v. 
Peake.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (holding that notice specific to individual veterans 
is no longer required in increased compensation claims).  

The appeal for a higher initial rating for contact dermatitis 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is inapplicable.  
See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part of 
the original claim and technically not a claim for an increased 
rating).  In any event, the Veteran received Vazquez-Flores 
notice in February 2009. 

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  The Veteran submitted private 
treatment records from Dr. J.S. and Southwest Idaho E.N.T. and 
was provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  He was 
also afforded VA medical examinations in August 2007 and April 
2008 which provided the Board with sufficient evidence to decide 
the Veteran's claims.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


